DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 5/3/2022; claims 1-20 are pending.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a portable device for in claims 1, 9, 14 and 18.  The portable device as define in the applicant’s specification: other component of system 100, may comprise a mobile terminal, such as a telephone, music player, tablet, netbook or any portable device  … portable device 112, it may be a multi-purpose electronic device, that for example, includes a telephone or digital music player, including an IPOD®, IPAD®, or iPhone®, brand devices available from Apple, Inc. of Cupertino, Calif. or Zune® or Microsoft® Windows devices available from Microsoft of Redmond, Wash. (See Applicant’s specification, pg. 5, para. 24; pg. 10, para. 38).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 7 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al. (US 2014/0375817 A1) in view of Bentley et al (US 2015/0317801 A1)
Re claims 1, 12, 18:
1. Meschter teaches a computer-implemented method (Meschter, Abstract), comprising: 
receiving, from a sensor device associated with a user, athletic activity data collected by the sensor during a user's first workout (Meschter, fig. 3A, “sensor”; [0044], “the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”; [0048], “if the athletic information monitoring device 201 includes accelerometers for measuring the movement of the user's foot”; fig. 8; [0021], “displaying a user’s recorded activity path”; Abstract, “a first video segment … a second video segment”; [0010], “the plurality of video segments correspond to the athletic activity session of the user”) at a first location (Meschter, [0099], “or example, location information for a user's location at each minimum time unit (e.g., second, 1 minute, 5 minutes, 30 minutes, etc.) may be retrieved and stored. Thus, if a user is in a park at minute 1 and later runs to a bridge at minute 8, information about the park may be associated with the athletic performance at minute 1 and information about the bridge may be associated with the athletic performance at minute 8. The location description information may be descriptive of a type of location, history of the location, events occurring at the location and the like”); 
calculating, from at least a portion of the received athletic activity data, an athletic performance metric of the user (Meschter, fig. 8; [0069] – [0070]; motion data – [0054], “individual movement and metrics of each foot…”; [0057], “Metric data may include video, audio, speeds, paces …”; [0062], “Gait line and run line may measure a user's direction or pattern of foot movement during walking or running”; [0021], “displaying a user’s recorded activity path”; [0069]; [0062], “The path may be determined using location determination system such as global positioning satellites and the like”); 
retrieving from a server, image data associated with the user's first workout (Meschter teaches a system includes a plurality of video sources capable of capturing a user’s athletic activity (Meschter, Abstract; [0056], “record video or audio of the activity session”).  The plurality of video sources are capable of capturing basketball, football, walking, running and skateboarding (Meschter, [0066]; [0091]); therefore, the video sources are capable of capturing video of the user’s athletic activity including the environments (such as weather, scenic, … etc.) associated with the athletic session.  Meschter further teaches a system includes temperature sensors capable of recording temperature of the environment (such as weather) (Meschter, [0054]).  Meschter further teaches a system allows a user may more easily select a portion or multiple portions of the video to highlight something (Meschter, [0092])); 
receiving an input from the first user selecting a portion of the image data (Meschter, Abstract; [0056], “record video or audio of the activity session”; [0092], “the user may more easily select a portion or multiple portions of the video of his or her highlights”);
generating, based on the selected image data and athletic performance metric of the user, a hyperlapse media presentation including at least a portion of the retrieved image data (Meschter, figs. 7 - 8; figs. 10 – 14; [0087], “Video overlays may automatically be triggered based on detection of various events … Additionally or alternatively, metrics for the overlaid video and the user's video may be displayed in conjunction with one another for comparison purposes”; [0006]; [0075], “The location-specific camera data may then be combined with data collected by a user's personal recording device (e.g., a mobile phone with a camera or handheld video camera) during compilation of an athletic activity session file”; [0099], “Video, audio or other athletic performance content data may further be associated with location information ... The location description information may be descriptive of a type of location, history of the location, events occurring at the location and the like. The location description information may then be displayed while the user views a progression of the athletic performance data (e.g., video or audio or animated data)”; [0098], “a user may be allowed to edit parameters or aspects of a recorded activity session before all recorded metrics are combined into a single activity session file or content item … the user may define the placement of the various metrics and widget applications in a display area so that the system may assemble the video and other data in a desired manner. Still further, a user may add comments, audio (e.g., a soundtrack, narration, sound effects, etc.), interactive buttons (e.g., to send the athlete an email, download the video and the like) and the like”; fig. 19 shows an example of hyperlapse media presentation that can includes the route information data, athletic performance metric and a portion of image data); and, 
providing a unique identification to a portable device for retrieving the hyperlapse media presentation from a server (Meschter, [0075], “the data from different sources may automatically be synchronized upon uploading to a server”; fig. 14; [0094], “The sharing interface may include one or more predefined sharing options (e.g., for YOUTUBE, FACE BOOK and the like). The interface may further allow a user to customize or define their own sharing sites (e.g., by entering a website or network address”; fig. 15; [0095], “FIG. 15 illustrates a community website displaying a shared video that includes metrics associated with the user showcased in the shared video. On the community website, a variety of individuals may submit comments about the video and/or the user's athletic performance”; a playlist with a plurality of videos are shown in fig. 15 left col.  The video can be selected by a user and retrieved from a video server (i.e., facebook, youtube); a video inherently includes an identification so that it can be retrieved from the video server). 

12. A non-transitory computer-readable medium comprising computer-executable instructions that when executed by a processor are configured to cause the processor to perform at least: 
capture sensor data generated by a sensor as a result of an athletic activity of a user during a first workout and during a second workout; 
capture first image data during the first workout and second image data during the second workout; 
calculate, from at least a portion of the captured sensor data, first athletic performance data of the user during the first workout and second athletic performance data of the user during the second workout; 
communicate the first athletic performance data, the second athletic performance data, the first image data, and the second image data to a server; and, 
generate, at the server and based on the first athletic performance data, second athletic performance data, the first image data, and the second image data, a hyperlapse media presentation (See claim 1 rejection above). 

18. An apparatus, comprising: 
a portable device comprising: 
a processor; at least one sensor configured to capture sensor data generated by an athletic activity of a user; 
a user interface configured to display graphical information to a user; and a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor, cause the processor to perform at least: 
capture sensor data generated by the at least one sensor as a result of an athletic activity of a user during a first workout, the sensor data comprising athletic activity data; 
using the processor to calculate, from at least a portion of the received athletic activity data, an athletic performance metric of the user; 
generate, based on the athletic performance metric of the user meeting a predetermine threshold (Meschter, [0079], “the best or optimum metric may be called out using highlighting, color, flashing, patterns and the like. In other arrangements, the overlaid information may be displayed with information about personal bests to show how far a user is from matching or exceeding their personal best”; [0088], “the user may customize appearance of the timeline and/or metric overlays using thresholds”), a hyperlapse media presentation, wherein the hyperlapse media presentation includes images associated with the first workout and displays relating to the athletic performance metric of the user; and, 
provide a unique identification to a portable device for retrieving the hyperlapse media presentation from a server (See claim 1 rejection above). 

Meschter teaches a location (Meschter, [0099]) and timeline indicators identifying certain events of the user's activity session (Meschter, [0091]).  Meschter does not explicitly disclose at a second location during a second time period, where the first time period and second time period do not overlap.  

Benthley teaches an invention related to event analysis from sensors including environmental, physiological and motion capture sensors.  Bentley teaches [Claim 1] collected by the sensor during a user's first workout at a first location during a first time period;  [Claim 5] retrieving, from the server, image data associated with a second workout of the first user at a second location during a second time period, where the first time period and second time period do not overlap; [Claim 12] result of an athletic activity of a user during a first workout at a first location during a first time period and during a second workout at a second location during a second time period, where the first time period and second time period do not overlap; [Claim 18] activity of a user during a first workout at a first location during a first time period, the sensor data comprising athletic activity data (Bentley, see Fig. 1B; [0043], “The system may display time locations for the sub-events”; [0077], “may transmit events and video to a server wherein the server may determine that particular videos and sensor data occurred in a particular location at a particular time and construct event videos from several videos and several sensor event”; [0202], “FIG. 8 illustrates a sub-event scrub timeline that enables inputs near the start/stop points 802a-d in time, i.e., sub-event time locations shown in FIG. 7 and associated with sub-events to be scrolled to, played to or from, to easily enable viewing of sub-events”; [0342]; [0349]; each event (sub-event) includes a location and a timestamp). Therefore, in view of Bentley, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system in Meschter, by providing time and location associated with events as taught by Bentley, to highlight and review an event of interest during an activity by recording the location, time, sensor data during the event.  Allow a user quickly locate an event by selecting a timestamp associated with an event (Bentley, [0073]). 

[AltContent: oval]
    PNG
    media_image1.png
    791
    1072
    media_image1.png
    Greyscale



Re claims 2 - 3:
2. The computer-implemented method of claim 1, further comprising: analyzing the received athletic activity data to determine a peak period of the athletic performance metric within the received athletic activity data; and, identifying the peak period in at least a portion of the hyperlapse media presentation (Meschter, [0091], “if a user selects a portion of the timeline (rather than the entire timeline ), the indicators may be modified to reflect and identify the best (e.g., highest or lowest) metric values measured for the user during the selected portion”; [0092], “highest value of a particular metric was achieved is retained”). 

3. The computer-implemented method of claim 1, further comprising: storing the hyperlapse media presentation at a memory (Meschter, [0095], “the user may indicate that only a certain group of people, specific individuals, or individuals satisfying user-defined criteria (e.g., age, location, affiliation, etc.) are allowed to submit comments or to rate the video/metrics”; [0096]; [0067], “Other privacy and security parameters may also be defined including specifying”); and, sorting a plurality of hyperlapse media presentations at the memory according to a user selected criteria (Meschter, [0096], “The other videos may be selected based on type of athletic activity, a subject's age, gender or location, a subject's school or gym, similarity between the subject's performance the performance of the subjects in the other videos and/or other criteria”). 

Re claim 4:
4. The computer-implemented method of claim 1, wherein the sensor device is at least partially housed within a portable device (Meschter, [0043] - [0044]; [0039] - [0040]; [0075]). 

Re claim 7:
7. The computer-implemented method of claim 1, further comprising: displaying the media presentation at a first display interface of the portable device (Meschter, [0043] - [0044]; [0039] - [0040]; [0075]). 

Re claim 8:
8. The computer-implemented method of claim 1, wherein the athletic performance metric is selected from the group consisting of: pace, speed, heart rate, energy expenditure, and combinations thereof (Meschter, [0060]). 

Re claim 9:
9. The computer-implemented method of claim 1, further comprising: providing instructions to a portable device for sharing the hyperlapse media presentation to a network (Meschter, [0067], “Other privacy and security parameters may also be defined including specifying whether the general public is allowed to download and view the metric set or if only a specified group (e.g., friends, community group, etc.) are allowed to view and download”; [0075], “the data from different sources may automatically be synchronized upon uploading to a server”; fig. 14; [0094], “The sharing interface may include one or more predefined sharing options (e.g., for YOUTUBE, FACE BOOK and the like). The interface may further allow a user to customize or define their own sharing sites (e.g., by entering a website or network address”; fig. 15; [0095], “FIG. 15 illustrates a community website displaying a shared video that includes metrics associated with the user showcased in the shared video. On the community website, a variety of individuals may submit comments about the video and/or the user's athletic performance”). 

Re claims 10 - 11:
10. The computer-implemented method of claim 1, further comprising: classify the athletic activity data as an athletic activity; and, identifying the athletic activity in at least a portion of the hyperlapse media presentation.  11. The computer-implemented method of claim 10, wherein the athletic activity is selected from the group consisting of: walking, jogging, running, cycling, skating, high-intensity training, yoga, weightlifting, and combinations thereof (Meschter, figs. 5 – 6; [0057], “a user may select or otherwise specify the type of metric that he or she wishes to record during an athletic activity session”; [0065], “the corresponding set of metrics may be automatically chosen along with an activity-type specific widget or application configured to record the selected metrics and the activity of that type”; [0066], “any type of motion may be tracked according to the features described herein including dancing, swimming, skipping rope, wrestling, public speaking (e.g., to track the amount of user hand motion or eye contact), traveling (e.g., number of steps taken during a trip, elevation change during the trip) and the like”; [0091], “identifying certain events”). 
 
Re claim 13:
13. The non-transitory computer-readable medium of claim 12, wherein the computer-executable instructions further cause the processor to perform at least: compare the first athletic performance data to a predetermined threshold element; and, based upon the first athletic performance data being greater than the predetermined threshold element, identifying the first athletic performance data in at least a portion of the hyperlapse media presentation (Meschter, [0079], “the overlaid information may be displayed with information about personal bests to show how far a user is from matching or exceeding their personal best”; [0082]; [0083]; [0088], “the user may customize appearance of the timeline and/or metric overlays using thresholds”; [0091], “modified to reflect and identify the best (e.g., highest or lowest) metric values measured for the user during the selected portion.”). 

Re claim 14:
14. The non-transitory computer-readable medium of claim 12, wherein the computer-readable medium further comprises instructions, that when executed further cause the processor to perform at least: providing instructions to a portable device for sharing the hyperlapse media presentation to a network (Meschter, [0067], “Other privacy and security parameters may also be defined including specifying whether the general public is allowed to download and view the metric set or if only a specified group (e.g., friends, community group, etc.) are allowed to view and download”; [0075], “the data from different sources may automatically be synchronized upon uploading to a server”; fig. 14; [0094], “The sharing interface may include one or more predefined sharing options (e.g., for YOUTUBE, FACE BOOK and the like). The interface may further allow a user to customize or define their own sharing sites (e.g., by entering a website or network address”; fig. 15; [0095], “FIG. 15 illustrates a community website displaying a shared video that includes metrics associated with the user showcased in the shared video. On the community website, a variety of individuals may submit comments about the video and/or the user's athletic performance”). 

Re claims 15 - 16:
15. The non-transitory computer-readable medium of claim 12, wherein the computer-readable medium further comprises instructions, that when executed further cause the processor to perform at least: classify the first athletic performance data as an athletic activity; and, identify the athletic activity in at least a portion of the hyperlapse media presentation. 16. The non-transitory computer-readable medium of claim 15, wherein the athletic activity is selected from the group of: walking, jogging, running, cycling, skating, high-intensity training, yoga, weightlifting, and combinations thereof (Meschter, figs. 5 – 6; [0057], “a user may select or otherwise specify the type of metric that he or she wishes to record during an athletic activity session”; [0065], “the corresponding set of metrics may be automatically chosen along with an activity-type specific widget or application configured to record the selected metrics and the activity of that type”; [0066], “any type of motion may be tracked according to the features described herein including dancing, swimming, skipping rope, wrestling, public speaking (e.g., to track the amount of user hand motion or eye contact), traveling (e.g., number of steps taken during a trip, elevation change during the trip) and the like”; [0091], “identifying certain events”). 

Re claim 17:
17. The non-transitory computer-readable medium of claim 12, wherein the sensor is configured to be worn on an appendage of the user (Meschter, [0043] - [0044]; [0039] - [0040]; [0075]). 

Re claim 19:
19. The apparatus of claim 18, wherein the hyperlapse media presentation further includes images associated with a second workout of the first user (Meschter, Abstract, “a first video segment … a second video segment”; [0010], “the plurality of video segments correspond to the athletic activity session of the user”; [0042], “employ one or more computing devices that are intended to have a very specific functionality, such as … server computer”; [0075], “the data from different sources may automatically be synchronized upon uploading to a server or other monitoring system”). 

Re claim 20:
20. The apparatus of claim 18, wherein the athletic performance metric is selected from the group consisting of: pace, speed, heart rate, energy expenditure, and combinations thereof (Meschter, [0060]).

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al. (US 2014/0375817 A1) in view of Bentley et al (US 2015/0317801 A1), as applied to claim 1 above, and further in view of Adsumilli et al. (US 2016/0055381 A1).
Re claims 5 – 6:
5. The computer-implemented method of claim 1, further comprising: retrieving, from the server, image data associated with a second workout of the first user; and, the hyperlapse media presentation to include at least a portion of the retrieved image data associated with the second workout of the first user  (Meschter, Abstract, “a first video segment … a second video segment”; [0010], “the plurality of video segments correspond to the athletic activity session of the user”; [0042], “employ one or more computing devices that are intended to have a very specific functionality, such as … server computer”; [0075], “the data from different sources may automatically be synchronized upon uploading to a server or other monitoring system”). 

Bentley teaches [Claim 5] retrieving, from the server, image data associated with a second workout of the first user at a second location during a second time period, where the first time period and second time period do not overlap (Bentley, see Fig. 1B; [0043], “The system may display time locations for the sub-events”; [0077], “may transmit events and video to a server wherein the server may determine that particular videos and sensor data occurred in a particular location at a particular time and construct event videos from several videos and several sensor event”; [0202], “FIG. 8 illustrates a sub-event scrub timeline that enables inputs near the start/stop points 802a-d in time, i.e., sub-event time locations shown in FIG. 7 and associated with sub-events to be scrolled to, played to or from, to easily enable viewing of sub-events”; [0342]; [0349]; each event (sub-event) includes a location and a timestamp).

Meschter does not explicitly disclose updating the hyperlapse media presentation to include at least a portion of the retrieved image data associated with the second workout of the first user.

Adsumilli et al. (US 2016/0055381 A1) teaches an invention related to a camera system, and more specifically, to processing video data captured using a camera system (Adsumilli, Abstract).  Adsumilli further teaches editing the hyperlapse workout of the first user (Adsumilli, [0038], “The video editing module 320 first  accesses one or more videos from the video store 310, and accesses metadata associated with the accessed videos from the metadata store 325”; [0066], “The video editing module 320 then selects a video clip for each slot in the video summary template, and inserts the selected video clips into the video summary in the order of the slots within the video summary template”; [0034], “the type of activity being performed by the user while the video was captured (e.g., snowboarding, mountain biking, etc.), the time and data at which the video was captured”; [0023], “telemetry data (such as …  biometric data such as the heart rate of the user, breathing of the user, eye movement of the user, body movement of the user, and the … environment data such as the weather information associated with the capture of the video”).  Therefore, in view of Adsumilli, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Meschter, by updating the video as taught by Adsumilli, in order to allow a user to edit the video using a plurality of clips and .  Adsumilli further suggests the video editing module analyzes metadata associated with a video to identify best scenes of the video based on identified events of interest or activities, and generates a video summary including one or more of the identified best scenes of the video (Adsumilli, [0038]).

6. The computer-implemented method of claim 5, further comprising: 
receiving, from the sensor device associated with the user, athletic activity data collected by the sensor during the second workout of the user (Meschter, Abstract, “a first video segment … a second video segment”; [0010], “the plurality of video segments correspond to the athletic activity session of the user”; [0042], “employ one or more computing devices that are intended to have a very specific functionality, such as … server computer”; [0075], “the data from different sources may automatically be synchronized upon uploading to a server or other monitoring system”); 
calculating, from at least a portion of the received athletic activity data, an athletic performance metric of the user from the second workout (Meschter, fig. 3A, “sensor”; [0044], “the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”; [0048], “if the athletic information monitoring device 201 includes accelerometers for measuring the movement of the user's foot”; fig. 8; [0021], “displaying a user’s recorded activity path”; Abstract, “a first video segment … a second video segment”; [0010], “the plurality of video segments correspond to the athletic activity session of the user”); and, 
the hyperlapse media presentation to identify the athletic performance metric of the user from the second workout (Meschter, Abstract, “a first video segment … a second video segment”; [0010], “the plurality of video segments correspond to the athletic activity session of the user”; [0042], “employ one or more computing devices that are intended to have a very specific functionality, such as … server computer”; [0075], “the data from different sources may automatically be synchronized upon uploading to a server or other monitoring system”).

For “updating the hyperlapse media”, See Adsumilli, [0038], “The video editing module 320 first  accesses one or more videos from the video store 310, and accesses metadata associated with the accessed videos from the metadata store 325”; [0066], “The video editing module 320 then selects a video clip for each slot in the video summary template, and inserts the selected video clips into the video summary in the order of the slots within the video summary template”; [0034], “the type of activity being performed by the user while the video was captured (e.g., snowboarding, mountain biking, etc.), the time and data at which the video was captured”; [0023], “telemetry data (such as …  biometric data such as the heart rate of the user, breathing of the user, eye movement of the user, body movement of the user, and the … environment data such as the weather information associated with the capture of the video”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11004356 (‘356). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘356.
Claims 1, 12 and 18 (see more specific claims 1, 12, 18 of ‘356).
Claims 2 – 4, 7 – 11, 13 – 17, 19 – 20 (see more specific claims 1 – 4, 7 – 20).

Claims 5 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 18 of U.S. Patent No. 11004356 (‘356) in view of Adsumilli et al. (US 2016/0055381 A1). 
Re claims 5 – 6:
‘356 all the limitation in claims 5 – 6 (See claims 1, 12, 18 of ‘356); except it does not explicitly disclose updating the hyperlapse media presentation to include at least a portion of the retrieved image data associated with the second workout of the first user.

Adsumilli et al. (US 2016/0055381 A1) teaches an invention related to a camera system, and more specifically, to processing video data captured using a camera system (Adsumilli, Abstract).  Adsumilli further teaches editing the hyperlapse workout of the first user (Adsumilli, [0038], “The video editing module 320 first  accesses one or more videos from the video store 310, and accesses metadata associated with the accessed videos from the metadata store 325”; [0066], “The video editing module 320 then selects a video clip for each slot in the video summary template, and inserts the selected video clips into the video summary in the order of the slots within the video summary template”; [0034], “the type of activity being performed by the user while the video was captured (e.g., snowboarding, mountain biking, etc.), the time and data at which the video was captured”; [0023], “telemetry data (such as …  biometric data such as the heart rate of the user, breathing of the user, eye movement of the user, body movement of the user, and the … environment data such as the weather information associated with the capture of the video”).  Therefore, in view of Adsumilli, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in ‘356, by updating the video as taught by Adsumilli, in order to allow a user to edit the video using a plurality of clips and .  Adsumilli further suggests the video editing module analyzes metadata associated with a video to identify best scenes of the video based on identified events of interest or activities, and generates a video summary including one or more of the identified best scenes of the video (Adsumilli, [0038]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715